Citation Nr: 1221499	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  12-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for arthritis of the back has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 BVA Hearing Transcript, page 7.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has at least one disability ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more; these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service-connected residuals of cold weather injury to the left foot is rated 30 percent disabling; residuals of cold weather injury to the right foot is rated 30 percent disabling; residuals of cold weather injury to the left hand is rated 10 percent disabling and residuals of cold weather injury to the right hand is rated 10 percent disabling.  The Veteran is also rated 30 percent disabled for posttraumatic stress disorder (PTSD).  The Board notes that disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, are considered as one disability for the purpose of qualifying as one 60 percent disability or one 40 percent disability in combination.  See 38 C.F.R. § 4.16(a).  Based on the bilateral factor, the Veteran's combined rating for all his service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25, 4.26(b).  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

The Veteran was afforded VA examinations in June 2010.  For the cold injury residuals examination, it was noted that the Veteran currently experiences numbness, chronic pain with a persistent burning sensation or tenderness, disturbances of nail growth, arthritis or joint stiffness including limitation of motion of the affected areas, changes in skin color, sleep disturbance due to symptoms, cold feeling whether during a cold season or not, and pain in his bilateral hands and bilateral feet.  There was noted decreased strength and coordination of the hands.  The examiner noted that at rest the Veteran had pain, fatigability, heat, lack of endurance and stiffness of the bilateral feet.  The examiner stated the Veteran had corrective shoes and a brace for the right foot.  Neurological testing revealed abnormal reflexes of the bilateral upper and lower extremities as well as decreased sensation of all distal digits and toes.  The examiner stated the Veteran's disabilities have a mild functional impairment, in that he is capable of light to sedentary activity.

The Veteran was also afforded a VA examination for his PTSD.  The Veteran reported depression, anxiety, nightmares, and sleep impairment.  A global assessment of function score of 65 was assigned, indicating some mild symptoms.  The examiner opined that the Veteran's PTSD symptoms are not severe enough to interfere with occupational and social functioning.

The Veteran asserts that his service-connected disabilities, particularly his cold injury residuals of his bilateral feet and bilateral hands, prevent him from maintaining employment.  The Veteran testified during the May 2012 hearing that he has sharp pains in his hands and fingers and that he would not be able to control his hands if he was required to write or type on a computer.  See May 2012 BVA Hearing Transcript, page 3.  Additionally, the Veteran testified that he often has to get up and walk around due to sharp pains and numbness in his feet.  Id. at page 4.  Furthermore, the Veteran stated that his prior jobs involved working outdoors for a steel company and he was not experienced in office work.  Id. at page 5.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds the evidence is at least in equipoise.  It is noted that the Veteran currently has a combined disability rating of 80 percent and has severe disabilities involving his bilateral hands and feet.  Although the June 2010 examiner opined that the Veteran should be able to complete light sedentary work, the Board notes that the Veteran has no knowledge of computers and would not only have difficulty using his hands to type but would also experience pain and numbness in his feet from sitting for periods of time.  Considering all evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran is precluded from working due to his service-connected disabilities.  The Veteran worked for 41 years at a job requiring physical work.  He has no experience in sedentary office work.  The Veteran's testimony indicates that due to pain and numbness, he would not be able to complete office tasks.  Therefore, considering the severity of the Veteran's disabilities and resolving all doubt in favor of the Veteran, the Board finds the Veteran is entitled to TDIU.


ORDER

Entitlement to TDIU is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


